Citation Nr: 1504464	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cervical strain, claimed as neck pain. 

2.  Entitlement to service connection for chronic right elbow strain.

3.  Entitlement to service connection for lumbar strain, claimed as back pain.  

4.  Entitlement to service connection for left knee condition.

5.  Entitlement to service connection for gastrointestinal disability, to include gastroenteritis, nausea, abdominal pain, C-section surgery and stomach condition.

6.  Entitlement to service connection for dizziness.

7.  Entitlement to service connection for bilateral breast disability, including breast pains and breast cyst.  

8.  Entitlement to service connection for left side myofascial pain syndrome, claimed as jaw pain.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for chest pain.

11.  Entitlement to service connection for bilateral foot pain.

12.  Entitlement to service connection for bilateral wrist pain, bilateral hand pain and numbness of the fingers, claimed as carpal tunnel syndrome.  

13.  Entitlement to service connection for bilateral hip disability, to include bilateral thigh pain.

14.  Entitlement to service connection for tinnitus.

15.  Entitlement to service connection for residuals of tubal ligation, including threatened miscarriage, pregnancy and surgical complications.  

16.  Entitlement to service connection for eating disorder, including weight loss.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1999 to October 1999 and from June 2001 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2013, the Veteran filed a Substantive Appeal (i.e. VA Form 9) where she specifically requested a Board videoconference hearing.  There is no indication in the claims folder that such request was addressed.  

To ensure compliance with due process requirements, and because videoconference hearings are scheduled by the RO, the case is REMANDED for the following:

The Veteran should be scheduled for a Board videoconference hearing.  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




